Citation Nr: 0033310	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability as a result of the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
November 1970.

This appeal arises from a May 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
entitlement to a total disability evaluation due to 
individual unemployability as a result of the veteran's 
service-connected disabilities (TDIU).  The veteran appealed 
this determination.


REMAND

The latest rating decision evaluating the veteran's service-
connected disabilities was issued in February 1999.  He is 
currently rated as 30 percent disabled as a result of severe 
muscle injury of the left thigh; 30 percent disabled as a 
result of residuals of a multiple fragment wound of the left 
femur; and 10 percent disabled as a result of scars from a 
shell fragment wound to the right thigh and knee.  With a 
bilateral factor of 5.6 percent added to the combined 
evaluations, his total disability evaluation is 60 percent 
disabled.  See 38 C.F.R. § 4.25 (2000).  

According to the provisions of 38 C.F.R. § 4.16(a) (2000), a 
total disability rating may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  Provided, however, that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  For the purposes of 38 C.F.R. § 4.16, 
disabilities of one or both upper extremities, or of one or 
both lower extremities; disabilities resulting from common 
etiology or a single accident; disabilities affecting a 
single body system (e.g. orthopedic); or multiple injuries 
incurred in action, will be considered as one disability.  
The veteran's service-connected disabilities meet the 
criteria and, therefore, will be considered as one disability 
for the purposes of 38 C.F.R. § 4.16.  Thus, all the veteran 
needs to show is that the residuals of these disabilities 
prevent him from maintaining substantially gainful 
employment.

The veteran contends that the extreme pain from his multiple 
service-connected disabilities prevents him from working.  On 
VA examination of December 1998, the examiner apparently 
found objective evidence of pain in the veteran's left and 
right thigh and in his right knee due to the service-
connected injuries.  Unfortunately, this examiner failed to 
comment on the degree this pain interfered with the veteran's 
industrial adaptability.  In addition, there were no findings 
on whether and/or to what degree the pain from the veteran's 
service-connected disabilities interfered with adjacent 
joints.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) (A higher rating should 
be considered when functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.)  It has been a 
long-standing precedent of the United States Court of Appeals 
for Veterans Claims (Court) that the Board cannot rely on its 
own unsubstantiated medical opinion when adjudicating a claim 
for compensation.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Therefore, this case must be remanded to the RO for 
a medical opinion on the degree to which the veteran's pain 
interferes with his industrial adaptability.

On the claim form for TDIU received in March 1999, the 
veteran identified two prior employers.  The RO attempted to 
verify the appellant's prior employment with one of these 
companies, but no response was received.  There was, however, 
no attempt to contact the second employer.  On remand, the RO 
must contact both employers and try to verify the 
circumstances of the veteran's termination from his prior 
employment.  If there is no response from both or either 
company, the RO should inform the veteran of this 
circumstance and offer him the opportunity to secure the 
evidence.  

A review of the veteran's claims file indicates that a left 
femur X-ray of May 1988 found a "good bit" of degenerative 
joint disease (DJD) in the left knee.  The radiologist 
commented that when considering the presence of the service-
connected fracture of the left femur, the radiological 
findings may represent post-traumatic arthritis of the knee.  
The orthopedic examiner which ordered this radiological study 
diagnosed "partial ankylosis left knee" as a residual of 
the fractured left femur.  A subsequent rating decision in 
July 1988 evaluated the veteran's service-connected 
disabilities associated with the fractured left femur, but 
failed to discuss or rate the findings of DJD in the left 
knee or the diagnosed partial ankylosis.

Bilateral knee X-rays were taken in March 1998.  These 
studies found mild DJD in the right knee and marked DJD in 
the left knee.  A VA rheumatology consultation of early June 
1998 discussed these X-ray findings.  The assessment was DJD 
and old shrapnel injury.  The physician commented that the 
trauma secondary to the shrapnel wound "can accelerate" the 
DJD.  A subsequent rating decision in February 1999 again 
failed to discuss the findings of DJD in the knees or the 
nexus opinions of record.  There is no indication in this 
decision that the DJD was considered in the evaluation of the 
veteran's service-connected disabilities.

The medical evidence noted in the two preceding paragraphs 
raises an implied claim for secondary service connection for 
bilateral DJD of the knees.  See 38 C.F.R. § 3.310(a); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The medical 
evidence of record strongly suggests that the DJD of the 
veteran's knees should be granted service connection as 
separate disabilities.  Because there is such a strong 
possibility that the consideration of the veteran's bilateral 
DJD of the knees would affect the overall schedular 
evaluation of his service-connected disabilities, this issue 
is found to be inextricably intertwined with the claim for 
TDIU.  See Babchak v. Principi, 3 Vet. App. 466 (1992).  
Therefore, on remand, the RO must first adjudicate this issue 
of secondary service connection prior to revisiting the issue 
of TDIU.  In addition, the veteran's representative raised 
the issues of referral for an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2000) and 
secondary service connection for a psychiatric disability.  
On remand, these issues must also be considered by the RO.

Based on the above analysis, the undersigned finds that 
further development is required, and the case is hereby 
REMANDED to the RO for the following action:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal, to include any relevant medical 
evidence.  The RO should contact the Dorn 
VA Medical Center and request legible 
copies of all of the veteran's treatment 
records dated from December 1998 to the 
present time.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO should contact the veteran's 
previous employers, that is Seaside 
Utilities and Peddinghaus, Inc., and 
request that they submit a completed VA 
Form 21-4192.  If clarification is needed 
for the appropriate addresses, the 
veteran should be contacted and asked to 
submit this information.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The appellant must 
then be given an opportunity to respond.

3.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic and psychiatric 
examinations.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion can not 
be made.  The claims folder must be 
made available to the examining 
physician prior to the examination 
so that he or she may review 
pertinent aspects of the veteran's 
medical history.

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the nature and extent of 
the veteran's service-connected 
disabilities of the lower 
extremities.  In addition, the 
examiner should determine if there 
is any etiological relationship 
between the veteran's bilateral DJD 
of the knees and his service-
connected disabilities.  The 
examiner should specifically provide 
answers to the following questions 
in his or her report:

1).  What is the range of 
motion in the major joints of 
both lower extremities as 
measured in degrees? 

2).  Regarding the lower 
extremities, does the veteran 
experience pain on motion, 
weakened movement, excess 
fatigability, or incoordination 
during the examination, solely 
as a result of any service-
connected disability?  If so, 
the examiner should report the 
extent of any additional range 
of motion loss due to such 
factors.

3).  To what extent does the 
veteran's service-connected 
disabilities cause increased 
functional limitation 
(resulting from pain, weakness, 
instability, excess 
fatigability or incoordination) 
in the lower extremities during 
flare-ups or after repeated use 
over a period of time?  If 
there is additional disability 
the examiner should report the 
degree of additional loss of 
motion due to such factors.

4).  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected disabilities?  If 
possible, the examiner should 
provide an opinion on the 
degree that the pain 
experienced as a result of 
these disabilities interferes 
with his ability to work.

5)  Is it at least as likely as 
not that the veteran has 
degenerative joint disease of 
one or both knees as the result 
of his service connected lower 
extremity shrapnel wounds?

If the orthopedic examiner cannot 
offer the requested opinions without 
engaging in speculation that fact 
should be noted and an explanation 
why provided.

c.  Psychiatric Examination.  The 
purpose of this examination is to 
determine whether the veteran 
currently suffers with a psychiatric 
disability as a result of his 
service-connected physical 
disorders.  Psychological testing 
should be performed, if deemed 
necessary.  If a psychiatric 
disorder is diagnosed, then the 
examiner should specifically provide 
an opinion on whether it is at least 
as likely as not that this disorder 
is the result of, or has been 
permanently aggravated by, the 
veteran's service-connected physical 
disorders.  If the answer to the 
preceding opinion is in the 
affirmative, then the examiner 
should offer an opinion as to what 
effect the veteran's psychiatric 
disability has on the his industrial 
adaptability.  A Global Assessment 
of Functioning (GAF) Scale score 
should be provided, and the examiner 
should explain the meaning of the 
score provided.  All examination 
findings, along with the complete 
rationale for any opinions expressed 
and conclusions reached, should be 
set forth in a typewritten report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are responsive to 
and in compliance with the directives of 
this remand, and if they are not, the RO 
must implement corrective procedures.

6.  The RO should adjudicate the issues 
of entitlement to secondary service 
connection for DJD of both knees and a 
psychiatric disability.  The veteran 
should be notified of these decisions and 
his appellate rights.  If a timely notice 
of disagreement and substantive appeal 
are received, only then should these 
issues be referred to the Board for 
appellate review.

7.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to a 
TDIU.  If this benefit cannot be granted, 
then in light of the representative's 
claim the RO should determine if this 
case warrants referral for an extra-
schedular evaluation under the provisions 
of 38 C.F.R. § 3.321(b)(1).  If any 
benefit sought is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for final appellate review, if otherwise 
in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board 

has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


